Citation Nr: 0011937	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-18 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to recognition as a former prisoner of war (POW) 
for VA purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran was in a beleaguered status from January 29, 1942 
to April 8, 1942, was in a missing status, but found to be 
entitled to pay, from April 9, 1942 to April 14, 1942, was in 
a no casualty status from April 15, 1942 to June 30, 1945, 
was under an MPA terminated status on June 30, 1945, and had 
recognized guerrilla service from July 1, 1945 to November 
20, 1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, which found that the veteran 
failed to submit the appropriate evidence to obtain the 
status of a POW.  The Board notes that in December 1997 
correspondence, the veteran claimed entitlement to VA 
benefits on the basis that he was a former POW, indicating 
that he experienced beriberi, malnutrition, dizziness, 
numbness, an acute peptic ulcer, breast pain, acute colds, 
dysentery, and defects of the eyes and ears.  The RO properly 
characterized the veteran's claim as entitlement to 
recognition as a former POW for VA purposes.


FINDINGS OF FACT

1.  The veteran was in a beleaguered status from January 29, 
1942 to April 8, 1942, was in a missing status, but found to 
be entitled to pay, from April 9, 1942 to April 14, 1942, was 
in a no casualty status from April 15, 1942 to June 30, 1945, 
was under an MPA terminated status on June 30, 1945, and had 
recognized guerrilla service from July 1, 1945 to November 
20, 1945.

2.  The veteran's recognized active service does not include 
status as a POW; there is no reasonable basis to question the 
finding of the service department that the veteran was not a 
POW.


CONCLUSION OF LAW

The criteria for establishing recognition as a former POW 
have not been met.  38 U.S.C.A. §§ 101(32), 1112, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.1(y), 3.203, 3.307, 3.309 
(1999); Sabonis v. Brown, 6 Vet. App. 426 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The ultimate issue here is one of recognition of status as a 
former POW.  The Board is satisfied that in requesting 
verification of the veteran's dates of active service, the RO 
has fulfilled any obligation in this case to develop 
pertinent facts.

In a November 1945 Affidavit for Philippine Army Personnel, 
the veteran alleged service from July 1945 to November 1945.  
He provided no information regarding his currently claimed 
POW status.  He was asked to provide information on other 
service personnel taken as a POW by the Japanese and 
responded "none."

The veteran initially filed a claim for compensation benefits 
in August 1962.  At that time, he alleged service from 1941 
to 1945, and made no mention of his claimed POW status.

The RO requested the service department to verify all 
service.  In September 1962, the service department verified 
only a beleaguered status from January 29, 1942 to April 8, 
1942, a missing status from April 9, 1942 to April 14, 1942, 
a no casualty status from April 15, 1942 to June 30, 1945, an 
MPA terminated status on June 30, 1945, and recognized 
guerrilla service from July 1, 1945 to November 20, 1945.

The veteran filed a claim of entitlement to recognition as a 
former POW in August 1997, and submitted a copy of the Oath 
of Allegiance to the Japanese Imperial Army in support of his 
claim.

In a December 1997 POW Questionnaire, the veteran maintained 
that he was captured by the enemy in Nueva Vizcaya on July 
14, 1942.  He reported that he was "imprisoned at the 
'Sarangaya Camp' Japanese Garrison, Santiago, Isabela for a 
period of two months, and transferred to the Gumay-NARIC 
wherein [he] was made to work for rice milling for the supply 
of the enemy at period of one month [sic]."  He stated that 
he was released from the prison camp when the American forces 
landed in Leyte on October 20, 1944.  

In April 1998 correspondence, the veteran indicated that the 
service department verified POW status from January 29, 1942 
to April 8, 1942. 

The RO added to the record a register of POWs.  This register 
did not show the veteran's name.  

Based on this evidence, the RO denied the veteran's claim for 
POW status in August 1998.  The veteran filed a notice of 
disagreement (NOD) with this decision the following month, 
and submitted a substantive appeal (Form 9) in November 1998, 
perfecting his appeal.

Analysis

The term "former POW" means a person who, while serving in 
the active military, naval or air service, was forcibly 
detained or interned in the line of duty by an enemy or 
foreign government, the agents of either, or a hostile force, 
during a period of war.  38 C.F.R. § 101(32); 38 C.F.R. § 
3.1(y).  Furthermore, if a former POW was detained or 
interned for not less than thirty days, and certain diseases, 
such as beriberi heart disease, post-traumatic 
osteoarthritis, peripheral neuropathy, irritable bowel 
syndrome and peptic ulcer disease become manifest to a degree 
of 10 percent or more any time after service, then such 
diseases shall be considered to have been incurred in or 
aggravated by such service, notwithstanding that there is no 
record of such disease during that period of service.  38 
U.S.C.A. § 1112(b).

The Board notes that in April 1998 correspondence, the 
veteran incorrectly asserted that the service department 
verified POW status from January 29, 1942 to April 8, 1942.  
A review of the record reveals that the service department 
verified that the veteran was in a beleaguered status from 
January 29, 1942 to April 8, 1942, a missing status from 
April 9, 1942 to April 14, 1942, a no casualty status from 
April 15, 1942 to June 30, 1945, was under an MPA terminated 
status on June 30, 1945, and had recognized guerrilla service 
from July 1, 1945 to November 20, 1945.  The VA is bound by 
the service department's certification as to a claimant's 
military service.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 
see 38 C.F.R. §§  3.1(y)(1), 3.203.  The veteran had no other 
verified service.

Under 38 C.F.R. §§  3.1(y)(1), VA shall accept the service 
department findings as to status as a former POW "unless a 
reasonable basis exists for questioning it." The veteran has 
alleged confinement as a POW from July 1942 to October 1944, 
during his period of no casualty status.  However, as the RO 
pointed out, the veteran failed to report POW status on his 
Philippine Army Processing affidavit in 1945.  He made no 
claim of such status in 1962.  When he recently and belatedly 
alleged status as a former POW, he provided contradictory 
accounts of the dates and circumstances of his alleged 
confinement.  He stated initially on his POW questionnaire 
that he was captured on July 14, 1942, and that he was 
released on October 20, 1944, when U.S. forces landed on 
Leyte.  This is a period in excess of two years.  He then 
described being held for two months at one location and one 
month at another.  This, of course, does not begin to account 
for the period of captivity he was alleging.  The 
photographic copy of the Oath of Allegiance document 
submitted by the veteran contains obvious indications of type 
face discrepancies and of mark overs of prior entries that 
are visible to simple inspection with the naked eye in the 
blocks for the address and signature of the applicant and the 
address of the "Guarantor."  Accordingly, the Board finds 
that there is no reasonable basis on this record to question 
the service department findings that the veteran does not 
have the status of a former POW under the provisions of 
Public Laws 97-37 and 100-32. 

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; POW status is precluded based on the appellant's 
verified service.  Therefore, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).






ORDER

Entitlement to former POW status for VA purposes is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

